EXHIBIT10.70 SCHIFFRIN BARROWAY TOPAZ & KESSLER, LLP Alan R. Plutzik (Bar No. 077785) 2125 Oak Grove Road, Suite 120 Walnut Creek, California 94598 Telephone:(925) 945-0200 Facsimile:(925) 945-8792 SCHIFFRIN BARROWAY TOPAZ & KESSLER, LLP Lee D. Rudy Michael C. Wagner 280 King of Prussia Road Radnor, PA 19087 Telephone(610) 667-7706 Facsimile:(610) 667-7056 Lead Counsel for Plaintiffs JESSE BROWN and LUIS SUBA Additional Counsel Listed on Signature Page COOLEY GODWARD KRONISH LLP Christopher Sundermeier (SBN 16533) Aaron Olsen (SBN 224947) Five Palo Alto Square 3000 El Camino Real Palo Alto, CA 94306-2155 Telephone: (650) 843-5000 Facsimile: (650) 843-0663 Attorneys for Nominal Defendant CHORDIANT SOFTWARE, INC. UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA SAN JOSE DIVISION IN RE CHORDIANT DERIVATIVE LITIGATION This Document Relates To: All Actions Case No. C 06-04671 JW Memorandum of Understanding re Compromise and Settlement Memorandum of Understanding re Compromise and Settlement Case
